DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 22nd, 2022 has been entered. Claims 1-4, 14-20, 22, 34-38, 51-52, 57-59 remain pending in the application. Applicant’s amendments to the Claims have overcome some of the objections and 122(b) rejections previously set forth in the Non-Final Office Action mailed January 26th, 2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted April 22nd, 2022 has been considered by the Examiner.

Response to Arguments
Applicant's arguments filed April 22nd, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on page 14 that Utely does not describe any method that includes heating tips of a plurality of microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of a plurality of microneedles, thereby melting fat within a facial fat deposit, and that claims 38 and 57 are novel over Utely (alone), the Examiner finds this persuasive. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations. 
In response to applicant’s arguments on pages 15-16 that the use of 1 watt of power or more per channel, as taught in Knopp, does not teach or suggest "50 mW of power or less per microneedle" as recited in claims 1 & 34, the Examiner respectfully disagrees because the original claims recited "about" prior to any numerical value where the value could be interpreted as within a range close to that value. In light of the amendment and for only the argument about the substantial difference between 50 mW of power and "as little as 1 watt of energy" and that Knopp does not teach or suggest "50 mW of power or less per microneedle", the Examiner finds this persuasive for only the amended limitation of “50 mW of power or less per microneedle”. However, the Examiner maintains the Knopp still teaches the other disclosed limitation (“heat the plurality of fixed-length microneedles using less than 2.5 W of total power”), which will be explained in the following section and in the updated rejection.  
In response to applicant’s arguments on page 16 that Knopp does not teach or suggest "a power supply configured to heat the plurality of fixed-length microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of fixed-length microneedles" as recited in claim 1 or "heating the tips of the plurality of microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of microneedles, thereby melting fat within the subcutaneous fat deposit" as recited in claim 34, the Examiner respectfully disagrees because Knopp's disclosure states that there may be only a single pair of electrodes within the array in [0057]: “The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays” and in [0076]: "For example, because the electrodes are spaced to provide heating across the electrode pairs at the target tissue, each channel of the system may provide as little as 1 watt of energy", where if there is only a single pair of electrodes and each delivers as little was 1 watt of energy, then the total energy delivered would be less than 2.5 W of total power. Therefore, this argument is not persuasive and the Examiner maintains that Knopp discloses the claims' limitations and has updated the rejection.
In response to applicant's arguments on page 16 that Knopp in [0055] states that “delivery of energy to the subcutaneous tissue region 12 or the muscle 14 may produce pockets or other voids leading to further visible imperfections” such that one would not have been motivated to combine the devices and methods described in Utely with the teachings of Knopp to arrive at the claimed invention and method of claims 1 & 34, respectfully, the Examiner respectfully disagrees on the grounds that Applicant is arguing on one embodiment of Knopp’s invention. Knopp at [0050] states: “In addition to therapeutic surface treatments of the skin, the current invention can be targeted to the underlying layer adipose tissue or fat for lipolysis or the breakdown of fat cells. Selecting electrodes having sufficient length to reach the subcutaneous fat layer allows for such electrodes to apply energy in the subcutaneous fat layer. Application of the energy can break down the fat cells in that layer allowing the body to absorb the resulting free fatty acids into the blood stream. Such a process can allow for contouring of the body surface for improved appearance.” Therefore, this argument is not persuasive and the Examiner maintains that Utely and Knopp are combinable and the combination arrives at the claimed invention of claims 1 & 34. 
In regards to applicant's argument on page 17 that Manstein fails to remedy the deficiencies of Utely and Knopp for claim 1, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 is maintained and therefore the rejection for claim 17 is also maintained. Additionally, Manstein is in a similar field of endeavor and does not need to teach the full extent of the limitations as the combination is only the modification of the needles' dimensions, not any changes to the rest of the system as the rest of the system is already taught by Utely and Knopp.
In regards to applicant's argument on page 18 that Hirshberg fails to remedy the deficiencies of Utely and Knopp for claim 22, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 is maintained and therefore the rejection for claim 22 is also maintained. Additionally, Hirshberg is in a similar field of endeavor and does not need to teach the full extent of the limitations as the combination is only the modification of the device's external support (as a hands-free system), not any changes to the rest of the system as the rest of the system is already taught by Utely and Knopp.

Claim Objections
Claim 34 objected to because of the following informalities:  
“melting fat” should read –melting the subcutaneous fat--.
Claim 38 objected to because of the following informalities:  
“melting fat” should read –melting the facial fat--. 
Claim 57 objected to because of the following informalities:  
“melting fat” should read –melting the subcutaneous fat--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16, 18, 34-35, 38, 52 & 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Utely (U.S. Pat. No. 6277116, cited in IDS), herein referred to as “Utely”, in view Knopp et al. (U.S. Pub. No. 2008/0312647, cited in IDS), herein referred to as “Knopp”.
Regarding claim 1, Utely discloses a microneedle treatment system (24, Figs. 2 8 & 9), comprising: 
a microneedle (90) array (multiple microneedles 90 shown in Fig. 8) attached to a patch (applicator 30, where a patch is anything small) (Col. 8, lines 52-54: the carrier 88 shown in FIG. 8 holds an array of spaced-apart, metallic needle electrodes 90; where the carrier includes the applicator), the microneedle array comprising a plurality of fixed-length microneedles (where Fig. 8 shows multiple needles and that the needles are all the same length in relation to each other), comprising an insulated shaft (92) and an uninsulated tip (Col. 9, line 10: exposed distal ends 90) configured to be positioned within a subcutaneous fat deposit or on a surface of the subcutaneous fat deposit (see Fig. 9 where the tips of needles 90 are in subcutaneous region 12 & fat tissue 102); 
and a power supply (generator 32) configured to heat the plurality of fixed-length microneedles (Col. 9, lines 36-38: radio frequency energy transmitted by the exposed, distal ends of the electrodes 90 will cause localized ohmic heating), 
but fails to disclose that the power supply is configured to heat the plurality of fixed-length microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle the plurality of fixed-length microneedles.
However, Knopp discloses a treatment system (100, Fig. 2A), with a microneedle array (106) and an energy supply unit (114) configured to heat the plurality of fixed-length microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of fixed-length microneedles ([0057]: The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays; [0076]: each channel of the system may provide as little as 1 watt of energy; where if there is only a single pair of electrodes activated and each electrode pair delivers as little was 1 watt of energy, then the total energy delivered would be less than 2.5 W of total power). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power to each microneedle of Utely to the power configuration per microneedle of Knopp for the purpose of reducing the amount of power required to induce heating in the target tissue (Knopp: [0076]). 
Regarding claim 2, Utely in view of Knopp discloses wherein the power supply is configured to heat the plurality of fixed-length microneedles using 100 mW to 1000 mW of power (Knopp: [0057]: The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays; [0076]: each channel of the system may provide as little as 1 watt of energy; where if there is only a single pair of electrodes activated and each electrode pair delivers as little was 1 watt of energy, then the total energy delivered includes 100 mW to 1000mW).
Regarding claim 14, Utely discloses wherein the microneedles (90) of the plurality of fixed-length microneedles are 2 mm to 8 mm in length (Col. 9, lines 1-2: the electrodes 90 each possesses a total length of about 3.0 mm to 10.0 mm; where 3-10 mm includes 2-8 mm).
Regarding claim 15, Utely discloses wherein the microneedles (90) of the plurality of fixed-length microneedles are 3 to 4 mm in length (Col. 9, lines 1-2: the electrodes 90 each possesses a total length of about 3.0 mm to 10.0 mm; where this range includes 3-4 mm).
Regarding claim 16, Utely discloses wherein the uninsulated tips of the plurality of fixed-length microneedles are 0.5 mm to 1.0 mm in length (Col. 9, lines 4-5: electrical insulating material 92 surrounds the proximal end of each electrode 90 by at least 2.0 mm; also, see Fig. 8 where insulating material 92 is shown to surround >75% of the length of the microneedle & if the needles were to be as short as 2 mm, the uninsulated portion would be ~1 mm).
Regarding claim 18, Utely discloses wherein the plurality of fixed-length microneedles comprises 3 microneedles to 100 microneedles (see Fig. 8 where 25 microneedles 90 are shown & 25 is within the stated range). 
Regarding claim 34, Utely discloses a method of reducing a subcutaneous fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through the passages 94 can be used to evacuate flowing fat tissue from subcutaneous tissue 12; where the disclosed method is under the section in Col. 8: “(iii) SUBDERMAL ENERGY APPLICATOR” (e.g. subcutaneous)), comprising: 
inserting a plurality of microneedles into the subject, wherein tips of the plurality of microneedles are positioned within the subcutaneous fat deposit or on a surface of the subcutaneous fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 through the epidermis 16 and dermis 18 and into a subcutaneous tissue region 12; where desired regions are shown as being facial areas in Fig. 5); 
and heating the tips of the plurality of microneedles, thereby melting fat within the subcutaneous fat deposit (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow; where fat changing from the solid state to a flowing/liquid state is melting),
but fails to disclose that the heating of the tips of the microneedles uses less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of fixed-length microneedles.
However, Knopp discloses a treatment system (100, Fig. 2A), with a microneedle array (106) and an energy supply unit (114) configured to heat the plurality microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of fixed-length microneedles ([0057]: The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays; [0076]: each channel of the system may provide as little as 1 watt of energy; where if there is only a single pair of electrodes activated and each electrode pair delivers as little was 1 watt of energy, then the total energy delivered would be less than 2.5 W of total power). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power to each microneedle of Utely to the power configuration per microneedle of Knopp for the purpose of reducing the amount of power required to induce heating in the target tissue (Knopp: [0076]).
Regarding claim 35, Utely in view of Knopp discloses wherein heating the tips of the plurality of microneedles comprises applying 100 mW to 1000 mW of total power to the plurality of microneedles (Knopp: [0057]: The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays; [0076]: each channel of the system may provide as little as 1 watt of energy; where if there is only a single pair of electrodes activated and each electrode pair delivers as little was 1 watt of energy, then the total energy delivered includes 100 mW to 1000 mW).
Regarding claim 38, Utely discloses a method of reducing a facial fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through the passages 94 can be used to evacuate flowing fat tissue from subcutaneous tissue 12; Col. 9, line 66: targeted facial region), comprising: 
inserting a plurality of microneedles into the subject, wherein tips of the plurality of microneedles are positioned within the facial fat deposit or on a surface of the facial fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 through the epidermis 16 and dermis 18 and into a subcutaneous tissue region 12; where desired regions are shown as being facial areas in Fig. 5 and facial fat is located subcutaneously); 
and heating the tips of the plurality of microneedles, thereby melting fat within the facial fat deposit (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow; where fat changing from the solid state to a flowing/liquid state is melting), but fails to disclose heating the tips of the plurality of microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedles of the plurality of microneedles. 
However, Knopp discloses a treatment system (100, Fig. 2A), with a microneedle array (106) and an energy supply unit (114) configured to heat the plurality microneedles using less than 2.5 W of total power or 50 mW of power or less per microneedle of the plurality of fixed-length microneedles ([0057]: The devices may comprise electrode arrays of only a single electrode pair up to considerably larger arrays; [0076]: each channel of the system may provide as little as 1 watt of energy; where if there is only a single pair of electrodes activated and each electrode pair delivers as little was 1 watt of energy, then the total energy delivered would be less than 2.5 W of total power). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power to each microneedle of Utely to the power configuration per microneedle of Knopp for the purpose of reducing the amount of power required to induce heating in the target tissue (Knopp: [0076]).
Regarding claim 52, Utely discloses wherein the microneedles (90) of the plurality of fixed-length microneedles comprise an insulated shaft (92), and wherein the tips of the microneedles are uninsulated (Col. 9, line 10: exposed distal ends 90).
Regarding claim 57, Utely discloses a method of reducing a subcutaneous fat deposit in a subject (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow … suction applied by the aspirating device 40 through the passages 94 can be used to evacuate flowing fat tissue from subcutaneous tissue 12; where the disclosed method is under the section in Col. 8: “(iii) SUBDERMAL ENERGY APPLICATOR” (e.g. subcutaneous)) using the microneedle treatment system of claim 1 (see rejection of claim 1 using Utely and Knopp, above), comprising: 
inserting the plurality of fixed-length microneedles of the system into the subject, wherein the tips of the plurality of fixed-length microneedles are positioned within the subcutaneous fat deposit or on a surface of the subcutaneous fat deposit (Col. 9, lines 53-57: the physician places the carrier 88 upon a desired region of tissue … insert the needle electrodes 90 through the epidermis 16 and dermis 18 and into a subcutaneous tissue region 12; where desired regions are shown as being facial areas in Fig. 5); 
and heating the tips of the plurality of fixed-length microneedles, thereby melting fat within the subcutaneous fat deposit (Col. 9, lines 46-50: localized heating effects will all cause fat tissue 102 in the subcutaneous tissue 12 to flow; where fat changing from the solid state to a flowing/liquid state is melting).
Regarding claim 58, Utely discloses wherein the subcutaneous fat deposit is a subcutaneous facial fat deposit (Col. 9, line 66: targeted facial region; also see 66(1-5) in Fig. 5).
Regarding claim 59, Utely discloses wherein the subcutaneous fat deposit is a periorbital postseptal fat deposit or a periorbital preseptal fat deposit (see 66(1) in Fig. 5).

Claims 3-4 & 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claims 1 & 34 above, further in view of Shalev (U.S. Pat. No. 9596920), herein referred to as “Shalev”. 
Regarding claim 3, Utely in view of Knopp fail to disclose wherein the power supply is configured to heat the plurality of fixed-length microneedles using 50 mW of power or less per microneedle of the plurality of fixed-length microneedles. 
However, Shalev discloses a microneedle treatment system (device 200) with an array of microneedles (needle 240; Col. 7, lines 29-30: the needle has a small diameter, for example between 50-500 microns; Col. 9, lines 29-31: more than one needle 240 may be used to increase the number of points that are treated simultaneously) with an insulated and uninsulated tip (Col. 6, lines 3-5: Optionally, the needle is partially insulated. In an exemplary embodiment of the invention, only the tip of the needle is not insulated), wherein the power supply is configured to heat the plurality of fixed-length microneedles using 50 mW of power or less per microneedle of the plurality of fixed-length microneedles (Col. 9, lines 58-59: Once needle 240 is positioned the user may apply a negative DC voltage to needle 240; lines: 61-62: the voltage may be between 1 to 40 Volts, current between 0.1 to 1 milliamp; where watts = volts x amps so the range is 0.1 mW to 40 mW (1 V x 0.1 mA = 0.1 mW; 40 V x 1 mA = 40 mW); lines 64-67: the user sets selection dials 212 to select the desired parameters and have them applied automatically and accurately by device 100 when pressing an activation button after deploying needle 240). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the watts of power applied of Utely in view of Knopp to that of Shalev for the purpose of the voltage inducing a cold chemical process in the cells surrounding the needle causing selective destruction of cells (Shalev: Col. 4 line 67 & Col. 5, lines 1-2). 
Regarding claim 4, Utely in view of Knopp and Shalev discloses wherein the power supply is configured to heat the plurality of fixed-length microneedles using 1 mW to 50 mW of power per microneedle of the plurality of fixed-length microneedles (Shalev: Col. 9, lines 58-59: Once needle 240 is positioned the user may apply a negative DC voltage to needle 240; lines: 61-62: the voltage may be between 1 to 40 Volts, current between 0.1 to 1 milliamp; where watts = volts x amps so the range is 0.1 mW to 40 mW (1 V x 0.1 mA = 0.1 mW; 40 V x 1 mA = 40 mW); lines 64-67: the user sets selection dials 212 to select the desired parameters and have them applied automatically and accurately by device 100 when pressing an activation button after deploying needle 240).
Regarding claim 36, Utely in view of Knopp fails to disclose wherein heating the tips of the plurality of microneedles comprises applying 50 mW of power or less per microneedle of the plurality of fixed-length microneedles. 
However, Shalev discloses a microneedle treatment system (device 200) with an array of microneedles (needle 240; Col. 7, lines 29-30: the needle has a small diameter, for example between 50-500 microns; Col. 9, lines 29-31: more than one needle 240 may be used to increase the number of points that are treated simultaneously) with an insulated and uninsulated tip (Col. 6, lines 3-5: Optionally, the needle is partially insulated. In an exemplary embodiment of the invention, only the tip of the needle is not insulated), and heating the tips of the plurality of microneedles comprises applying 50 mW of power or less per microneedle of the plurality of fixed-length microneedles (Col. 9, lines 58-59: Once needle 240 is positioned the user may apply a negative DC voltage to needle 240; lines: 61-62: the voltage may be between 1 to 40 Volts, current between 0.1 to 1 milliamp; where watts = volts x amps so the range is 0.1 mW to 40 mW (1 V x 0.1 mA = 0.1 mW; 40 V x 1 mA = 40 mW); Col. 11, lines 22-24: device 200 and process 400 may be applied to the reduction of fat cells from the subcutaneous layer 40 & lines 28-29: needle 240 is positioned in the person's skin 100 and used to melt down fat cells). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the watts of power applied of Utely in view of Knopp to that of Shalev for the purpose of the voltage inducing a cold chemical process in the cells surrounding the needle causing selective destruction of cells (Shalev: Col. 4 line 67 & Col. 5, lines 1-2). 
Regarding claim 37, Utely in view of Knopp and Shalev discloses wherein heating the tips of the plurality of microneedles comprises applying 1 mW to 50 mW of power per microneedle of the plurality of fixed-length microneedles (Col. 9, lines 58-59: Once needle 240 is positioned the user may apply a negative DC voltage to needle 240; lines: 61-62: the voltage may be between 1 to 40 Volts, current between 0.1 to 1 milliamp; where watts = volts x amps so the range is 0.1 mW to 40 mW (1 V x 0.1 mA = 0.1 mW; 40 V x 1 mA = 40 mW); Col. 11, lines 22-24: device 200 and process 400 may be applied to the reduction of fat cells from the subcutaneous layer 40 & lines 28-29: needle 240 is positioned in the person's skin 100 and used to melt down fat cells).

Claims 19 & 51 are rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claims 1 & 34 above, further in view of Deem et al. (U.S. Pub. No. 2015/0351838, cited in IDS), herein referred to as “Deem”. 
Regarding claim 19, Utely discloses wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to at or about 65 °C (Col. 4, lines 23-25: system 24 applies energy to the dermis to elevate and maintain its temperature at or about 65 °C) but fails to explicitly disclose wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to between 33 °C and 60 °C. 
However, Deem discloses a microneedle array (RF delivery device 202) with a plurality of microneedles (needles 203) with an insulated shaft (insulated shaft 205) and uninsulated tip (electrode tip 206) and a power supply (power source 204) and wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to at or about 65 °C ([0150]: the RF generator 204 to deliver an electric field to the electrode for subsequent delivery to the target tissue 105. The electric field from the electrode will resistively heat the target tissue 105; [0127]: delivering thermal energy sufficient to heat the target tissue to about 60 degrees C). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the heating temperature of Utely in view of Knopp to the temperature of Deem for the purpose of ablating the target tissue (fat) (Deem: [0127]; [0305]: the treatment effect to the target tissue may further comprise at least partially ablating the target tissue. In yet another embodiment, the treatment effect to the target tissue may further comprise at least partially disabling at least one target structure selected from the group consisting of sweat glands, hair follicles, sebaceous glands, collagen and fat). 
Regarding claim 51, Utely discloses wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to at or about 65 °C (Col. 4, lines 23-25: system 24 applies energy to the dermis to elevate and maintain its temperature at or about 65 °C) but fails to explicitly disclose wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to between 33 °C and 60 °C.
However, Deem discloses a microneedle array (RF delivery device 202) with a plurality of microneedles (needles 203) with an insulated shaft (insulated shaft 205) and uninsulated tip (electrode tip 206) and a power supply (power source 204) and wherein the power supply is configured to heat the tips of the microneedles of the plurality of fixed-length microneedles to at or about 65 °C ([0150]: the RF generator 204 to deliver an electric field to the electrode for subsequent delivery to the target tissue 105. The electric field from the electrode will resistively heat the target tissue 105; [0127]: delivering thermal energy sufficient to heat the target tissue to about 60 degrees C). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the heating temperature of Utely in view of Knopp to the temperature of Deem for the purpose of ablating the target tissue (fat) (Deem: [0127]; [0305]: the treatment effect to the target tissue may further comprise at least partially ablating the target tissue. In yet another embodiment, the treatment effect to the target tissue may further comprise at least partially disabling at least one target structure selected from the group consisting of sweat glands, hair follicles, sebaceous glands, collagen and fat).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Manstein (U.S. Pub. No. 2011/0009737, cited in IDS), herein referred to as “Mainstein”.
Regarding claim 17, Utely in view of Knopp fails to disclose wherein the shaft of the microneedles of the plurality of fixed-length microneedles is 50 µm to 500 µm in diameter. 
However, Manstein discloses a tissue treatment apparatus (300, Fig. 3) with a plurality of microneedles (350) with an insulated shaft and uninsulated tip ([0063]: shafts of needles 350 can be conductive and electrically insulated except for a portion of the needle near the tip), and a power source (320) configured to heat the plurality of microneedles ([0063]: generate heat near the uninsulated tip, which can further generate thermal damage in regions 370 around the tip of each needle). Manstein further discloses wherein the shaft of the microneedles of the plurality of fixed-length microneedles is 50 µm to 500 µm in diameter ([0071]: needles having less than about 500 µm in diameter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the microneedle diameter of Utely in view of Knopp to the microneedle diameter of Manstein for the purpose of easing needle insertion to penetrate skin as well as decreasing likelihood of pain and/or scarring from using larger diameter needles (Manstein: [0071]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Levin et al. (U.S. Pat. No. 9278230), herein referred to as “Levin”.
Regarding claim 20, Utely in view of Knopp fails to disclose wherein the plurality of fixed-length microneedles is heated using a direct current energy.
However, Levin discloses an apparatus (40, Fig. 1C) with an array (44) of microneedles comprising a plurality of fixed-length microneedles (electrodes 60) and a power supply (energy source 46) configured to heat the plurality of microneedles (Col. 7, lines 46-48: Fig. 1C illustrates the heating step). Levin further discloses wherein the plurality of fixed-length microneedles is heated using a direct current energy (Col. 8, lines 23-25: generally uniform heating of the skin under array 44 is obtained, particularly during the second time period; Col. 9, lines 16-17: the current applied by the electrodes during the second time period can be AC or DC). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of heating of Utely in view of Knopp to the method of heating of Levin for the purpose of inducing uniform heating across the area of skin under array (44) (Levin: Col. 9, lines 29-32) and to heat the natural body fluid present within the microchannels (formed by the microneedles) (Levin: Col. 5, lines 10-12). The modification is only to the method of heating (not the microneedle structure) such that the Utely’s needle structure used with DC energy heats the surrounding fat and thereby melts the fat. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Utely in view Knopp as applied to claim 1 above, further in view of Hirshberg (U.S. Pub. No. 2012/0259311, cited in IDS), herein referred to as “Hirshberg”.
Regarding claim 22, Utely in view of Knopp fail to disclose wherein the system is a hands-free system. 
However, Hirshberg discloses a residual fat removal device (patch 102, Figs. 6, 8a-b) with a plurality of microneedles (semiconductor die 1272) ([0164]: 1272 contains folded needles), and a signal generator to provide energy to heat the needles (1272; [0154]: Signal generator may provide DC voltage, AC voltage or RF signals to needles 1272 … may use such electrical exciting to transfer energy to the fat tissue and to improve the fluidity of the fat) and wherein the system is a hands-free system (see. Figs. 8a-b where the patch is applied to skin via adhesive layer 1130 with no additional external support). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device external support of Utely in view of Knopp to be the hands-free/self-supporting mode of Hirshberg for the purpose of enabling the device to be used overnight such that the treatment time is overnight to minimize patient pain and/or discomfort (Hirshberg: [0123]). The modification is only to the device’s external support when utilized for treatment, for example: removing Utely’s handle (28) and using Hirshberg’s adhesive to facilitate treatment, does not change the microneedle structure or the power supply & subsequent tissue heating.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794